Exhibit 4.2 THIS NOTE IS NONNEGOTIABLE AND, AS SUCH, IS NON-TRANSFERABLE. IT HAS NOT BEEN REGISTERED UNDER THE SECURITIES LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND, EVEN IF SUBSEQUENTLY AMENDED TO BE NEGOTIABLE, NO INTEREST IN THIS NOTE MAY BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF REGISTRATION AND QUALIFICATION OF THIS NOTE UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN OPINION OF COUNSEL OF THE PAYEE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED. FORM OF NON-NEGOTIABLE 12.5% PROMISSORY NOTE $ ($850 per Purchased Unit) Houston, Texas ( June 30, 2007 FOR VALUE RECEIVED, the undersigned, Biofuels Power Corporation, a Texas corporation (the “Company”), having its executive office and principal place of business at Waterway Plaza, 10003 Woodloch Forest Dr., Suite 900, The Woodlands, Texas 77380, promises to pay to the order of (‘‘Payee’’) at , (address), or such other address as the Payee may designate from time to time by notice in writing to the Company, an amount equal to (the “Principal Sum”), which is the product obtained by multiplying (a) the sum of Eight Hundred and Fifty Dollars and no cents ($850.00) by (b) the number of Units of Limited Partner Interest in Texoga Biofuels 2006-1, Ltd., a Texas limited partnership, heretofore held by Payee and purchased by the Company from Payee effective of even date herewith (the “Purchased Units”), in lawful money of the United States of America, or, if accepted by Payee pursuant to a Payment Notice delivered by Company hereunder, in shares of common stock of Company, all in accordance with the terms and conditions hereinafter set forth: A.Payment Terms. The Principal Sum shall be due and payable, together with all accrued but unpaid interest then outstanding under the Note, to the Payee at or before the close of business on June 30, 2011 (the “Maturity Date”. The Principal Sum shall bear interest as stated herein. The Payee must surrender this Note to the Company to collect any payment due on the Maturity Date or to receive a final payment of amounts due under the Note. B.Interest. Interest on this Note shall be payable at the rate of twelve and one-half percent (12.5%) per year on the unpaid principal amount hereof, compounded quarterly and payable on the last day of each September, December, March and June from the date of issuance until this Note is paid in full. In the event of default hereunder, interest shall accrue at the rate of the lesser of (a) eighteen percent (18.0%) per annum or (b) the highest rate allowed by applicable law until the default is cured or this Note is paid in full. C. Prepayments. All or any portion of the Principal Sum may be prepaid in whole or in part at any time, provided the Company shall provide the Payee with a Payment Notice at least four (4) days prior to prepayment, and prepayments shall be made at the rate of one hundred and ten percent (110%) of the principal to be repaid. (i.e., the Company will repay $110 for each $100 of principal made the subject of a prepayment. Additional sums paid in connection with a prepayment in excess of the principal being retired shall represent a prepayment penalty. D. Security. This Note, and the Principal Sum, is unsecured. E.Method of Payment. At least four (4) days prior to the date of any proposed payment or repayment of principal hereunder, the Company will deliver a written notice (a “Notice of Payment”) to Payee. The Notice of Payment will (a) state the Company’s intent to pay or prepay principal, (b) state the amount of any accrued interest to be paid via the proposed payment, (c) set out any prepayment penalty applicable to such proposed payment, and (d) set out the conversion rate at which the Company is prepared to issue shares of its common stock (“Common Shares”) as a method of such payment. Upon receipt of the Notice of Payment, Payee may in Payee’s sole discretion elect to receive the proposed payment either in cash or in Common Shares. The Payee shall respond to the Notice of Payment in writing within two (2) business days of Payee’s receipt of such notice, and inform the Company of Payee’s election to accept payment in cash or Common Shares (such response is referred to herein as the “Payee’s Response”). The Company will then cause the proposed payment to be made to the Payee in Payee’s chosen form of payment within two (2) business days following Company’s receipt of Payee’s Response. F. Securities Law Issues. Notwithstanding the foregoing, in the event the Company reasonably believes that it may not issue Common Shares to the Payee without violating applicable state or federal securities laws, Company may in reliance upon such belief state the ground for such belief in a Notice of Payment, and in such circumstances Company may pay any proposed payment solely in cash. G. Nonnegotiable Note. This Note is nonnegotiable, and as such, is non-transferable. H.Events of Default. If any of the following conditions, events or acts shall occur: 1.The dissolution of the Company or any successful vote infavor thereof by the Board of Directors and shareholders of the Company;or 2.The Company's insolvency, assignment for the benefit ofcreditors, application for or appointment of a receiver, filing of avoluntary petition under any provision of the Federal Bankruptcy Codeor amendments thereto or any other federal or state statute affording relief to debtors; or there shall be commenced against the Company anysuch proceeding or filed against the Company any such application orpetition which proceeding, application or petition is not dismissed or withdrawn within sixty (60) days of commencement or filing as the casemay be; or 3.The failure by the Company to make any payment of any amountof principal on, or accrued interest under this Note, as and when thesame shall become due and payable and the continuance of such failurefor a period of thirty (30) days after written notice thereof is givento Company; or 4.The sale by the Company of all or substantially all of itsassets; or the merger or consolidation by the Company with or intoanother corporation which results in any change in the ownership of the shares of the resulting entity when compared to that of the Company immediately prior to such merger or consolidation. then, in any such event and at any timethereafter while such event is continuing, the Payee shallhave the right to declare an event of default hereunder ("Event ofDefault"), and the indebtedness evidenced by this Note shallimmediately upon such declaration become due andpayable, both as to principal and interest, without presentment,demand, protest or other notice of any kind, all of which are hereby expressly waived, notwithstanding anything contained herein to thecontrary. I.
